DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on September 29, 2022.  As directed by the amendment: claim 1 has been amended, no claims have been cancelled, and no claims have been added.  Thus, claims 1-20 are presently pending in this application.  
Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive. On page 6 of the Remarks, Applicant argues the rationale for combining references.  In response, Examiner notes that the previous action includes the  complete rationale, which has been omitted from the Remarks.  Examiner points to the previous action page 3 point 7 wherein the rationale for the modification includes the purpose, or why for the modification, which is for verifying the location of the distal end balloon within a patients anatomy, that is useful for a kit having more than one catheter being used at the same treatment area.  On pages 6-7, Applicant argues that Becker does not teach the markings identifying the distance to a treatment area, but instead teaches the location of the balloon.  In response, Examiner finds that the location of the balloon is the location of the treatment area because the balloon is used to treat the patient, and therefore the distance to the balloon is also the distance to the treatment area.  On page 7, to the best of Examiner’s understanding, Applicant appears to be arguing that the proposed modification would not result in a second catheter identifying the distance to a treatment area, in the event that different sized balloons are used.  In response, Examiner is not convinced because Becker teaches distance to the balloon, which is the treatment area, and it follows that a similar modification to another catheter in a kit would also provide the same distance to the treatment area.  Examiner notes that claim 1 recites in lines 7-8 “…a second marking at a second location substantially matching the first location of the first marking…”, which is not the same as markings that indicate insertion depth. On page 8, Applicant argues claims 3 and 15, arguing that a hub is not identified.  In response, hubs are well known in the art and are at the proximal end of a catheter as assumed by the Applicant.  Next, Applicant argues that the markings of Becker are not positioned adjacent to the hub, and points to Applicant’s Fig. 5 as an example of markings that are adjacent to the hub.  In response, Examiner notes that Applicant’s specification specifically points out that the drawings are not to scale (Applicant’s specification, page 7), and thus the Applicant’s figures cannot be relied upon for determining what is meant by adjacent.  Examiner maintains that the markings of Becker are adjacent to the hub.  On page 9 of the Remarks, Applicant argues claims 8, 10 and 19 and that Bolger teaches away from the combination.  In response, Examiner notes that Kutscher discloses a vascular catheter kit and is the base that is modified to include markings as taught by Becker, and that Bolger is applied to further modify the kit of Kutscher in view Becker to include radiopaque markings as taught by Bolger, which Bolger teaches are used in addition to markings.  Therefore, Bolger teaches utilizing both external markings and radiopaque markings, and does not teach away.  Instead, the section of Bolger presented on page 10 of the Remarks indicates that Bolger favors a certain type of marking.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kutscher et al. (Kutscher), US 2005/0209674 A1 in view of Becker, US 2007/0073269 A1.
Regarding claim 1, Kutscher discloses a kit (kit, P0399) for treating a treatment area in a vasculature, comprising: a first catheter (second balloon catheter, P0399, of the design specified in Fig. 1A, core guide member 104, P0096) having a first shaft including a first distal portion adapted for positioning at the treatment area and a first proximal portion; and a second catheter (first balloon catheter, P0399, of the design specified in Fig. 1A, implant delivery component 112, P0096) having a second shaft including a second distal portion adapted for positioning at the treatment area and a second proximal portion.
Kutscher does not teach the first proximal portion including a first marking at a first location, the first marking identifying a distance to the treatment area in connection with a reference point external to the vasculature; a second proximal portion including a second marking at a second location substantially matching the first location of the first marking, the second marking identifying the same distance to the treatment area in connection with the reference point.
However, Becker teaches a balloon catheter wherein the proximal portion has numerical markings 309, P0086 and Fig. 1A, that identifies the distance to a treatment area (location of the balloon, P0086) in connection with a reference point external to the vasculature (this in being interpreted as an intended use of the claimed kit, and the reference point is interpreted to be any point external to the vasculature that is fixed relative to the vasculature and that allows the markings to be viewed).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheters of the kit of Kutscher with the numerical markings of Becker extending such that the markings can be viewed by the user during use for the purpose of verifying the location of the treatment area within a patients anatomy, as taught by Becker, P0086, which is useful when performing a procedure as taught by Kutscher that requires an angioplasty catheter followed by a stent placement catheter at the same location within the vasculature.
Regarding claim 2, Kutscher in view of Becker teaches the kit of claim 1, wherein the first and second markings comprise regularly spaced marks (Becker, regularly spaced marks, Fig. 1A) or irregularly spaced marks.  
Regarding claim 3, Kutscher in view of Becker teaches the kit of claim 1, wherein the first and second markings are positioned adjacent a hub (Becker, Fig. 1A) of the first and second catheters.  
Regarding claim 7, Kutscher in view of Becker teaches the kit of claim 1, wherein the first and second catheters each include a balloon (see claim 1 above).  
Regarding claim 9, Kutscher in view of Becker teaches the kit of claim 1, wherein the second catheter includes a treatment selected from the group consisting of a drug, a stent (Kutscher, first catheter balloon includes one or more stents, P0399), a stent graft, a cutter, a focused force wire, or any combination thereof.  
Regarding claim 12, Kutscher discloses an apparatus for treating a treatment area at an intravascular location in a body (angioplasty, P0399), comprising: a catheter (first balloon catheter, P0399) including a shaft having a distal portion including a balloon carrying a drug (stent mounted on the balloon, P0399, and wherein the stent is a drug eluting stent, P0245) and a proximal portion.
Kutscher does not teach the proximal portion including at least one marking arranged for being viewed at a reference point external to the body for identifying the location of the treatment area relative to the reference point.  
However, Becker teaches a balloon catheter wherein the proximal portion includes markings 309, P0086 and Fig. 1A, that identifies the distance to a treatment area and may be viewed at reference point (reference point is the point of entry into the body) external to the body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter of Kutscher with the numerical markings of Becker for the purpose of verifying the location of the distal end balloon within a patients anatomy, as taught by Becker, P0086, which is useful when performing a procedure as taught by Kutscher that requires an angioplasty catheter followed by a stent placement catheter at the same location within the vasculature.
Regarding claim 13, Kutscher in view of Becker teaches the  catheter of claim 12, wherein the balloon further includes a treatment selected from the group consisting of a stent (Kutscher, first balloon catheter includes one or more stents, P0399), a graft, a cutter, a focused force wire, or any combination thereof.  
Regarding claim 14, Kutscher in view of Becker teaches the catheter of claim 12, further including first and second markings comprising equidistantly spaced bands (Becker, equidistantly spaced marks, Fig. 1A).  
Regarding claim 15, Kutscher in view of Becker teaches the catheter of claim 12, wherein a plurality of markings extend from a first location adjacent a hub of the catheter to a second location closer to the balloon (Becker, Fig. 1A).  
Claims 4, 6, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kutscher in view of Becker in view of Patel, US 2006/0052766 A1.
Regarding claim 4, Kutscher in view of Becker teaches the kit of claim 1.
 Kutscher in view of Becker does not teach wherein the first and second markings are chemiluminescent or photoluminescent.
However, Patel teaches wherein the markings are chemiluminescent or photoluminescent (Patel, luminescent sections, P0020).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the markings of Kutscher in view of Becker with luminescent sections taught by Patel as a means of determining insertion depth in low light conditions, thereby allowing for insertion depth determinations in a darkened room as suggested by Patel (Patel, P0020). 
Regarding claim 6, Kutscher in view of Becker teaches the kit of claim 1.
Kutscher in view of Becker do not teach wherein the at least one of the first or second markings comprises at least two marks having different shades. 
However, Patel teaches medical tubes for insertion into the body having markings on the tube body wherein the at least one of the first or second markings comprises at least two marks having different shades (color gradations or shades, P0021)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the markings of Becker with color gradations or shades for the purpose of facilitating insertion by visual identification of the color-coded sections as a guide to the insertion location within a patient as taught by Patel P0005.
Regarding claim 16, Kutscher in view of Becker teaches the catheter of claim 12. 
Kutscher in view of Becker does not teach wherein the first and second markings are chemiluminescent or photoluminescent.
However, Patel teaches wherein the markings are chemiluminescent or photoluminescent (Patel, luminescent sections, P0020).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the markings of Kutscher in view of Becker with luminescent sections taught by Patel as a means of determining insertion depth in low light conditions, thereby allowing for insertion depth determinations in a darkened room as suggested by Patel (Patel, P0020). 
Regarding claim 18, Kutscher in view of Becker teaches the catheter of claim 12.
Kutscher in view of Becker do not teach wherein the marking comprises at least two marks of different shades
However, Patel teaches medical tubes for insertion into the body having markings on the tube wherein the marking comprises at least two marks of different shades (color gradations or shades, P0021)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the markings of Becker with color gradations or shades for the purpose of facilitating insertion by visual identification of the color-coded sections as a guide to the insertion location within a patient as taught by Patel P0005.   
Claims 5, 11, 17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kutscher in view of Becker in view of Wallace, US 4,863,423.
Regarding claim 5, Kutscher in view of Becker teaches the kit of claim 1.
Kutscher in view of Becker does not teach wherein at least one of the first or second markings comprises at least one color mark.  
However, Wallace teaches a catheter wherein at least one of the first or second markings comprises at least one color mark (gradations marked in a distinctive color, col 2 lines 30-31)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the marks of Becker to comprise a distinctive color for the purpose of clearly marking the gradations, as taught by Wallace col 2 lines 30-31.
Regarding claim 11, Kutscher in view of Becker teaches the kit of claim 1.
Kutscher in view of Becker does not teach wherein one of the first or second markings comprises a notch, bump, ridge, recess, or any combination of the foregoing.  
However, Wallace teaches a catheter wherein one of the first or second markings comprises a notch, bump, ridge, recess (gradations slightly indented, col 2 lines 30-31), or any combination of the foregoing.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the marks of Becker to comprise a slight indent for the purpose of clearly marking the gradations, as taught by Wallace col 2 lines 30-31.
Regarding claim 17, Kutscher in view of Becker teaches the catheter of claim 12.
Kutscher in view of Becker does not teach wherein the marking comprises at least one color mark.  
However, Wallace teaches a catheter wherein at least one of the first or second markings comprises at least one color mark (gradations marked in a distinctive color, col 2 lines 30-31)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the marks of Becker to comprise a distinctive color for the purpose of clearly marking the gradations, as taught by Wallace col 2 lines 30-31.
Regarding claim 20, Kutscher in view of Becker teaches the catheter of claim 12.
Kutscher in view of Becker does not teach wherein one or more of the marking comprises a notch, bump, ridge, recess, or any combination of the foregoing.
However, Wallace teaches a catheter wherein one or more of the marking comprises a notch, bump, ridge, recess (gradations slightly indented, col 2 lines 30-31), or any combination of the foregoing.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the marks of Becker to comprise a slight indent for the purpose of clearly marking the gradations, as taught by Wallace col 2 lines 30-31.
Claims 8, 10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kutscher in view of Becker in view of Bolger et al. (Bolger), US 5,437,290.
Regarding claim 8, Kutscher in view of Becker teaches the kit of claim 1. 
Kutscher in view of Becker does not teach wherein the first distal portion includes one or more radiopaque markings.
However, Bolger teaches a system and method for monitoring intraluminal device position wherein the first distal portion includes one or more radiopaque markings (Bolger et al., col. 8, lines 5-13 and col. 6, lines 35-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the kit of Kutscher in view of Becker with the radiopaque markers of Bolger for the purpose of enhanced visibility of the catheter when viewed fluoroscopically in addition to external indicia, as taught by Bolger, col. 8, lines 9-13.
Regarding claim 10, Kutscher in view of Becker teaches the kit of claim 1.
 Kutscher in view of Becker does not teach wherein one of the first or second markings is radiopaque.
However, Bolger teaches a system and method for monitoring intraluminal device position wherein one of the first or second markings is radiopaque (Bolger et al., col. 8, lines 5-13 and col. 6, lines 35-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the kit of Kutscher in view of Becker with the radiopaque markers of Bolger for the purpose of enhanced visibility of the catheter when viewed fluoroscopically in addition to external indicia, as taught by Bolger, col. 8, lines 9-13.
Regarding claim 19, Kutscher in view of Becker teaches the catheter of claim 12
 Kutscher in view of Becker does not teach the catheter further including a radiopaque marking.
However, Bolger teaches a system and method for monitoring intraluminal device position wherein the catheter includes a radiopaque marking (Bolger et al., col. 8, lines 5-13 and col. 6, lines 35-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the kit of Kutscher in view of Becker with the radiopaque markers of Bolger for the purpose of enhanced visibility of the catheter when viewed fluoroscopically in addition to external indicia, as taught by Bolger, col. 8, lines 9-13.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 8-10, 12-13, 15-16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of U.S. Patent No. 10,413,703 (see table below). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claim.  With regard to claim 1 of the application, claim 1 of the patent discloses a kit for treating a treatment area in a vasculature (col 5 line 42), comprising: a first catheter (col 5 line 44) having a first shaft including a first distal portion adapted for positioning at the treatment area (col 5 lines 44-46) and a first proximal portion including a first marking (col 5 lines 47-48) at a first location, the first marking identifying a distance to the treatment area in connection with a reference point external to the vasculature (col 5 lines 47-50); and a second catheter (col 5 line 51) having a second shaft including a second distal portion adapted for positioning at the treatment area (col 5 line 51 to col 6 line 1) and a second proximal portion including a second marking (col 6 line 2) at a second location substantially matching the first location of the first marking (col 6 lines 3-4), the second marking identifying the same distance to the treatment area in connection with the reference point (col 6 lines 5-7). The difference between claim 1 of the application and claim 1 of the patent lies in the fact that claim 1 of the patent includes more features and is therefore more specific.  It has been held that the specific invention anticipates the generic invention. See In re Goodman, USPQ2d 2010 (Fed. Cir. 1993).  Since the application claim is anticipated by the patent claim, it is not patentably distinct therefrom.
Independent claim 12 includes similar limitations, but is broader than claim 1, and therefore is anticipated by the patent claims for at least the reasons described above.
Application
10,416,703
citation
1 and 12
1
C5 ln 41 to C6 ln 13 
3 and 15
2
 C6 lines 14-16
4 and 16
3
6C lines 17-18
8
5
C6 lines 21-22 
9 and 13
6
C6 lines 23-26 
10 and 19
7
C6 lines 27-28 


Claims 2 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,703 (‘703) in view of Becker.
Regarding claim 2, claim 1 of patent ‘703 recites the kit of claim 1.
Claim 1 does not recite wherein the first and second markings comprise regularly spaced marks.
However, Becker teaches a balloon catheter wherein the first and second markings comprise regularly spaced marks (Becker, regularly spaced marks, Fig. 1A) or irregularly spaced marks.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the kit of claim 1 with regularly spaced marks as taught by Becker for the purpose of estimating the distance between marks.  
Regarding claim 14, claim 1 of patent ‘703 recites the apparatus of claim 12.
Claim 1 does not recite the catheter further including first and second markings comprising equidistantly spaced bands.
However, Becker teaches a balloon catheter including first and second markings comprising equidistantly spaced bands (Becker, regularly spaced marks, Fig. 1A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of claim 1 with first and second markings comprising equidistantly spaced bands as taught by Becker for the purpose of estimating the distance between marks.  
Claims 5, 11, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,703 (‘703) in view of Wallace. 
Regarding claim 5, claim 1 of patent ‘703 recites the kit of claim 1.
Claim 1 does not recite wherein at least one of the first or second markings comprises at least one color mark.  
However, Wallace teaches a catheter wherein at least one of the first or second markings comprises at least one color mark (gradations marked in a distinctive color, col 2 lines 30-31)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the markings of claim 1 to comprise a distinctive color for the purpose of clearly marking the gradations, as taught by Wallace col 2 lines 30-31.
Regarding claim 11, claim 1 of patent ‘703 recites the kit of claim 1.
Claim 1 does not recite wherein one of the first or second markings comprises a notch, bump, ridge, recess, or any combination of the foregoing.  
However, Wallace teaches a catheter wherein one of the first or second markings comprises a notch, bump, ridge, recess (gradations slightly indented, col 2 lines 30-31), or any combination of the foregoing.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the marks of claim 1 to comprise a slight indent for the purpose of clearly marking the gradations, as taught by Wallace col 2 lines 30-31.
Regarding claim 17, claim 1 of patent ‘703 recites the apparatus of claim 12.
Claim 1 does not recite wherein the marking comprises at least one color mark.  
However, Wallace teaches a catheter wherein at least one of the first or second markings comprises at least one color mark (gradations marked in a distinctive color, col 2 lines 30-31)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the marks of claim 1 to comprise a distinctive color for the purpose of clearly marking the gradations, as taught by Wallace col 2 lines 30-31.
Regarding claim 20, claim 1 of patent ‘703 recites the apparatus of claim 12.
Claim 1 does not recite wherein one or more of the marking comprises a notch, bump, ridge, recess, or any combination of the foregoing.
However, Wallace teaches a catheter wherein one or more of the marking comprises a notch, bump, ridge, recess (gradations slightly indented, col 2 lines 30-31), or any combination of the foregoing.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the marks of claim 1 to comprise a slight indent for the purpose of clearly marking the gradations, as taught by Wallace col 2 lines 30-31.
Claim 6 and 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,703 (‘703) in view of Patel.
Regarding claim 6, claim 1 of patent ‘703 recites the kit of claim 1.
Claim 1 does not recite wherein the at least one of the first or second markings comprises at least two marks having different shades. 
However, Patel teaches medical tubes for insertion into the body having markings on the tube body wherein the at least one of the first or second markings comprises at least two marks having different shades (color gradations or shades, P0021)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the markings of claim 1 with color gradations or shades for the purpose of facilitating insertion by visual identification of the color-coded sections as a guide to the insertion location within a patient as taught by Patel P0005.
Regarding claim 18, claim 1 of patent ‘703 recites the apparatus of claim 12.
Claim 1 does not recite wherein the marking comprises at least two marks of different shades
However, Patel teaches medical tubes for insertion into the body having markings on the tube wherein the marking comprises at least two marks of different shades (color gradations or shades, P0021)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the markings of claim 1 with color gradations or shades for the purpose of facilitating insertion by visual identification of the color-coded sections as a guide to the insertion location within a patient as taught by Patel P0005.   
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,413,703 (‘703) in view of Kutscher in view of Becker. 
Regarding claim 7, claim 1 of patent ‘703 recites the kit of claim 1, wherein the second catheter includes a balloon.
Claim 1 does not recite wherein the first catheter includes a balloon.
However, Kutscher teaches a kit (kit, P0399) for treating a treatment area in a vasculature wherein the first (second balloon catheter, P0399, of the design specified in Fig. 1A, core guide member 104, P0096) catheter includes a balloon.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the kit of claim 1 wherein the first catheter includes a balloon as taught by Kutscher for the purpose of pre-deployment angioplasty of post-deployment stent reformation (e.g. flaring or tapering of the stent), Kutscher P0399.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 9-5 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783